Citation Nr: 1547280	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for seizure disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1981.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain VA medical examinations and medical opinions.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) 

Here, there are diagnoses of headaches and seizures.  The Veteran has contended that her migraines and seizure disorder are the result of an in-service assault wherein she was struck in the right eye and fell unconscious.  The Veteran testified that the headaches began in service and that the seizure disorder began within one year of separation from service, and that both have existed since that time.  See Board Hearing Transcript at 3, 11-12.  The Veteran's service treatment records demonstrate that in June 1979, she suffered right eye orbit swelling and tenderness, and a right upper eyelid laceration.  The Board finds that VA examinations are necessary to ascertain the nature and etiology of the Veteran's migraine headaches and seizure disorder.  Because there is evidence of currently diagnosed disabilities, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  

Second, remand is required to obtain federal records.  Although a March 2008 Social Security Administration (SSA) decision is of record, the underlying medical records are not associated with the claims file.  If there is a reasonable possibility that the records are relevant to a veteran's claim, VA is required to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, the AOJ must attempt to secure the records upon which the decision was based.

Third, remand is required regarding the claim of TDIU because if the service connection claims are granted, this will affect her entitlement to TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183.  

As the case is being remanded, the Veteran should be afforded an additional opportunity to submit or request that VA attempt to obtain any additional treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the records upon which the SSA decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative. 

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.
 
3.  Contact the appropriate VA Medical Center(s), including VA Gulf Coast Veterans Health Care System, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.
 
4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the nature and etiology of her migraine headaches.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current migraine headaches are related to the Veteran's period of military service, or to any incident therein, to include an in-service personal assault in which she was punched in the face.  

The examiner must discuss the following: 1) a June 1979 record of swelling, tenderness, and laceration of the right eye requiring stitches; 2) the Veteran's lay statements of ongoing migraine headaches since the in-service event; 3) post-service records of migraine headaches; 4) buddy statements noting headaches after service discharge; and 5) a March 2014 VA neurology note including a brain MRI that shows lesions that may be associated with migraine headaches.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the nature and etiology of her seizure disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current seizure disorder is related to the Veteran's period of military service, or to any incident therein, to include an in-service personal assault in which she was punched in the face.  

The examiner must discuss the following: 1) a June 1979 record of swelling, tenderness, and laceration of the right eye requiring stitches; 2) the Veteran's lay statements and buddy statements regarding seizures shortly after service discharge; 3) a May 2013 VA treatment record in which the Veteran states that the onset of seizures was in 2006 and her first seizure was witnessed by her brother; and 4) post-service medical records reflecting a history of seizure disorder since 2006 of unknown origin.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




